DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, claims 1-9 and 16-18, in the reply filed on 2/22/21 is acknowledged.  The traversal is on the ground(s) that claim 1 includes a special technical feature because the cited prior art does not teach or suggest the limitations of claim 1.  This is not found persuasive because, as discussed in the restriction requirement, one of ordinary skill in the art would have recognized as obvious and understood that the presence of waterproof clothing causes an imbalance, and therefore a vibration, which can then be sensed to determine that waterproof clothing is present.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013011606A1 by Wakita et al.
As to claim 1, Wakita discloses a washing machine comprising a spin tub 4 (fig. 1); a vibration sensor 16 attached to a water tub 3 capable of detecting vibrations in a plurality of directions (ln. 303); and processor 11 configured to control rotation of the tub and determine a vibration type based on a detection value of the vibration sensor to determine whether there is waterproof clothing in the laundry (ln. 464, determination is made as to whether the clothing has high or low water absorption fibers (i.e. is waterproof); ll. 338-348, detection value of vibration is used to determine the quality (material) of the clothing).
As to claim 2, Wakita discloses two acceleration processes to accelerate rotation of the tub in a low-speed region and compare vibration types and determine whether there is waterproof clothing (ll. 368-381).
As to claim 3, Wakita discloses determining whether there is waterproof clothing based on a change of vibration or imbalance state in the acceleration processes (ll. 368-381).
As to claim 4, Wakita discloses two acceleration processes to accelerate rotation of the tub in a low-speed region and compare detection values in a plurality of directions (ln. 314, all three axis of movement are used) at the same rpm zone and determine whether there is waterproof clothing (ll. 368-381).

As to claim 9, Wakita discloses that a spin dry rpm is set based on the result of the determination about whether there is waterproof clothing (ll. 408-422, speed at which the drum rotates so that laundry tumbles is set based on the clothing type).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013011606A1 by Wakita et al. in view of U.S. Patent 5720066 granted to Kim.
As to claim 16, Wakita does not teach that its processor is configured to determine an abnormal vibration when a rhythm of the vibration has a longer period than a rotation period of the tub or when a variance rate of vibration amplitude is greater than a reference value.  However, Kim teaches that detecting vibration periods and frequencies indicates an abnormal vibration (i.e. excessive vibration or imbalance) and that by doing so excessive vibrations can be prevents and dehydration time and power consumption can be reduced (abstract).  One of ordinary skill in the art would have recognized as obvious that vibration periods and variance rates can indicate an .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013011606A1 by Wakita et al. in view of U.S. Patent Application Publication 20040148709 by Kim et al.
As to claim 17, Wakita teaches a lid (door 5, fig. 1) for opening and closing a laundry inlet, but it does not teach an open/close sensor, a resume switch, and that its processor is configured to reset a highest rpm of the spin tub in a spin dry process to an initial state when the resume switch is manipulated after the lid is opened and closed.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Wakita to have these features.  Kim et al. teaches a washing machine with a lid (door) with an open/close sensor (para. 13) and a resume switch (while not explicitly taught, Kim et al. teaches that a user input means for a washing command is typical in the art, para. 5; one of ordinary skill in the art would have understood that a resume, e.g. a start switch, is well-known and common in the art).  Kim et al. further teaches that if a user opens the lid and adds additional laundry during a wash course the wash course should be ended and a new course initiated so that it is appropriately performed based on the sensed amount of the additional laundry (para. 8).  Kim et al. teaches that it is beneficial to automatically sense a second laundry amount after the lid is opened in order to appropriately control the wash course based on the most recent sensed laundry amount (para. 13), the wash course having .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013011606A1 by Wakita et al. in view of U.S. Patent Application Publication 20080178398 by Darby et al.
As to claim 18, Wakita does not teach that if waterproof clothing is present, an rpm of the spin tub is reduced, an alarm is sounded, an error message is displayed, an error message is sent to a terminal device, or operation is stopped.  However, one of ordinary skill in the art would have recognized as obvious to configure the processor of Wakita to perform the claimed operation.  Darby teaches that if water is entrapped in clothing (due to the clothing being waterproof, para. 33), then actions such as reducing the rpm during a spin cycle, stopping the spin cycle, or issuing an alarm (para. 42).  Darby teaches that entrapped water could cause a sudden and violent off-balance condition (para. 38), and the aforementioned actions can prevent the sudden off-.

Allowable Subject Matter
Claims 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SPENCER E BELL/             Primary Examiner, Art Unit 1711